Exhibit 10.1 (b)
(STERLING CHEMICALS LOGO) [h70203h7020303.gif]
December 10, 2009
Via Email
Mr. Jon Eckhouse
Two Lincoln Centre
The CIT Group/Business Credit, Inc.
5420 LBJ Freeway, Suite 200
Dallas, TX 75240

     
Re:
  Amended and Restated Revolving Credit Agreement dated as of March 29, 2007
among Sterling Chemicals, Inc. (“Sterling”), Sterling Chemicals Energy, Inc.,
The CIT Group/Business Credit, Inc. (“CIT”) and Wachovia Bank, National
Association (as amended, the “Credit Agreement”)

Dear Jon:
                          As discussed, we recently determined that it is no
longer beneficial for Sterling to continue the Credit Agreement due to low
working capital requirements of its current businesses and its significant cash
position. Accordingly, please accept this letter as notice of Sterling’s
election to terminate the Agreement pursuant to Section 2.2.3 of the Agreement
effective as of January 24, 2010.
                          We greatly appreciate the support CIT has provided
Sterling over the past ten years. Please contact me directly at 713-654-9556 if
you have any questions.
Sincerely,
Sterling Chemicals, Inc.
/s/ Bruce Moore
Bruce Moore
Vice President, Treasurer

     
cc:
  Kenneth M. Hale
 
  Wachovia Bank, National Association
 
  1201 Main Street, Suite 1625
 
  Dallas, TX 75202
 
  Attn: Joe Curdy
 
  joe.curdy@wachovia.com

